Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 02/18/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn.  

Applicant’s arguments with respect to the previous prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2003/0197507), in view of Okawa (JP 2011/010760).

Regarding claim 1, Liu teaches a gradient coil assembly comprising: 
	a primary coil comprising a first primary coil winding and a second primary coil winding [Fig. 2 and 4, wherein there is a primary gradient coil 102 and primary higher order gradient coil 104. See also rest of reference.], the first primary coil winding being disposed from a center of the gradient coil assembly by a first radial distance, and the second primary coil winding being disposed from the center of the gradient coil assembly by a second radial distance that is different than the first radial distance [Fig. 4, wherein primary gradient coil 102 has a different radius than primary higher order gradient coil 104. See also rest of reference.];
	a secondary coil [Fig. 2, wherein the shield coils 106 and 108. See also rest of reference.], 
	wherein said first primary coil winding and said second primary coil winding (i) have connections configured to electrically connect to a voltage source [¶0023, wherein there is an individual power source (gradient amplifier) for each gradient coil assembly for each direction. See also rest of reference.], and (ii) are jointly designed to generate a magnetic field gradient in a first direction when a current is induced in said first primary coil winding and second primary coil winding  by said voltage source [¶0023 and ¶0029-0031, wherein the primary gradient coil 102 and primary higher order gradient coil are used as a x gradient coil. See also rest of reference.].
	However, Liu is silent in teaching; a first cooling layer assigned to said first primary coil winding; and a second cooling layer assigned to said second primary coil winding.
	Okawa, which is also in the field of gradient coils for MRI, teaches a first cooling layer assigned to a first primary coil winding [Fig. 3, wherein there is a cooling layer assigned to gradient coil layer. See also rest of reference.]; and a second cooling layer assigned to a second primary coil winding [Fig. 3, wherein there is a cooling layer assigned to gradient coil layer. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa and to try incorporating a cooling layer for each gradient coil layer to individually adjust the cooling temperature/flow rate of refrigerant provided to each gradient coil layer [Okawa – ¶0045-0046. See also rest of reference.]. 

Regarding claim 3, Liu and Okawa teach the limitations of claim 1, which this claim depends from.
	Liu  further teaches wherein said voltage source is a first voltage source, and wherein said current is a first current [Liu - ¶0023, wherein there is an individual power source (gradient amplifier) for each gradient coil assembly for each direction. See also rest of reference.], said gradient coil assembly further comprising: a second primary coil having a third primary coil winding, said third primary coil winding having a connector configured to [Liu - Fig. 1, wherein the gradient amplifier for the Y gradient coil is connected in series with a Y gradient coil. ¶0010, wherein the MRI apparatus includes a plurality of gradient coils. See also rest of reference.].
	Okawa further teaches gradient coil assembly further comprising: a second primary coil having a third primary coil winding, said third primary coil winding having a connector configured to electrically connect said third primary coil winding in series to a voltage source, and wherein said third primary coil winding is configured  to generate a magnetic field in a second direction when induced with a second current by said voltage source [Fig. 3, wherein there is a plurality of primary gradient coils for each direction (x, y, and z). See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa and to try incorporating a cooling layer for each gradient coil winding layer (as disclosed by Liu) to individually adjust the cooling temperature/flow rate of refrigerant provided to each gradient coil winding layer [Okawa – ¶0045-0046. See also rest of reference.].

Regarding claim 5, Liu and Okawa teach the limitations of claim 1, which this claim depends from.
	Liu is silent in teaching a third cooling layer assigned to said third primary coil winding.
[Fig. 3, wherein there is a plurality of primary gradient coils for each direction (x, y, and z) and a cooling layer for each gradient coil layer. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa and to try incorporating a cooling layer for each gradient coil winding layer (as disclosed by Liu) to individually adjust the cooling temperature/flow rate of refrigerant provided to each gradient coil winding layer [Okawa – ¶0045-0046. See also rest of reference.].

Regarding claim 8, Liu and Okawa teach the limitations of claim 1, which this claim depends from.
	 Liu further teaches wherein said first primary coil winding and said second primary coil winding are connected in series to said voltage source [¶0028. See also rest of reference.].

Regarding claim 9, Liu teaches a gradient system comprising: 
	a gradient coil assembly comprising a primary coil and a secondary coil, said primary coil comprising a first primary coil winding and a second primary coil winding [Fig. 2 and 4, wherein there is a primary gradient coil 102 and primary higher order gradient coil 104. Fig. 2 and 4, see shield coils 106 and 108. See also rest of reference.], the first primary coil winding being disposed from a center of the gradient coil assembly by a first radial distance, and the second primary coil winding being disposed from the center of the gradient coil assembly by a second radial distance that is different than the first radial distance [Fig. 4, wherein primary gradient coil 102 has a different radius than primary higher order gradient coil 104. See also rest of reference.]; and
	a voltage source electrically connected to said first primary coil winding and said second primary coil winding [¶0023, wherein there is an individual power source (gradient amplifier) for each gradient coil assembly for each direction. See also rest of reference.], 
	wherein said first primary coil winding and second primary coil winding are [¶0023 and ¶0029-0031, wherein the primary gradient coil 102 and primary higher order gradient coil are used as a x gradient coil. See also rest of reference.].
	Liu is silent in teaching a first cooling layer assigned to said first primary coil winding; and a second cooling layer assigned to said second primary coil winding.
	Okawa, which is also in the field of gradient coils for MRI, teaches a first cooling layer assigned to said first primary coil winding [Fig. 3, wherein there is a cooling layer assigned to gradient coil layer. See also rest of reference.]; and a second cooling layer assigned to said second primary coil winding [Fig. 3, wherein there is a cooling layer assigned to gradient coil layer. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa and to try incorporating a cooling layer for each gradient coil winding layer (as disclosed by Liu) to individually adjust the cooling temperature/flow rate of refrigerant provided to each gradient coil winding layer [Okawa – ¶0045-0046. See also rest of reference.].
Regarding claim 10, Liu teaches a magnetic resonance (MR) apparatus, comprising: 

	a gradient coil assembly, comprising: 
		a primary coil and a secondary coil, said primary coil comprising a first primary coil winding and a second primary coil winding  [Fig. 2 and 4, wherein there is a primary gradient coil 102 and primary higher order gradient coil 104. Fig. 2 and 4, see shield coils 106 and 108. See also rest of reference.], the first primary coil winding being disposed from a center of the gradient coil assembly by a first radial distance, and the second primary coil winding being disposed from the center of the gradient coil assembly by a second radial distance that is different than the first radial distance [Fig. 4, wherein primary gradient coil 102 has a different radius than primary higher order gradient coil 104. See also rest of reference.]; and
		a voltage source electrically connected to said first primary coil winding and said second primary coil winding [¶0023, wherein there is an individual power source (gradient amplifier) for each gradient coil assembly for each direction. See also rest of reference.], 
	wherein said first primary coil winding and second primary coil winding are jointly designed to generate a magnetic field gradient in a first direction when induced with a current by said voltage source [¶0023 and ¶0029-0031, wherein the primary gradient coil 102 and primary higher order gradient coil are used as a x gradient coil. See also rest of reference.].
	Liu is silent in teaching a first cooling layer assigned to said first primary coil winding; and a second cooling layer assigned to said second primary coil winding.
	Okawa, which is also in the field of gradient coils for MRI, teaches a first cooling layer assigned to said first primary coil winding [Fig. 3, wherein there is a cooling layer assigned to gradient coil layer. See also rest of reference.]; and a second cooling layer assigned to said second primary coil winding [Fig. 3, wherein there is a cooling layer assigned to gradient coil layer. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa and to try incorporating a cooling layer for each gradient coil winding layer (as disclosed by Liu) to individually adjust the cooling temperature/flow rate of refrigerant provided to each gradient coil winding layer [Okawa – ¶0045-0046. See also rest of reference.].

Regarding claim 11, Liu and Okawa teach the limitations of claim 10, which this claim depends from.
	Liu further teaches wherein said MR data acquisition scanner comprises a basic field magnet and a radio-frequency antenna, and wherein said first primary coil winding and said second primary coil winding are contained within a hollow cylindrical spacing between said basic field magnet and said radio-frequency antenna [Fig. 1, wherein gradient coil 50 is between magnet 54 and RF coil 56. See also rest of reference.].

Regarding claim 13, Liu and Okawa teach the limitations of claim 1, which this claim depends from.
	Liu further teaches wherein the first primary coil winding and the second primary coil winding are separate coil windings that constitute a separation of the primary coil [Fig. 2 and 4, wherein coils 102 and 104 are separate coil windings. See also rest of reference.].

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu, in view of previously cited Okawa, in further view of Goldie (US 2005/0179434).

Regarding claim 4, Liu and Okawa teach the limitations of claim 3, which this claim depends from.
	Liu further teaches when said first primary coil winding and second primary coil winding have said first current induced therein [¶0023 and ¶0029-0031, wherein the primary gradient coil 102 and primary higher order gradient coil are used as a x gradient coil. See also rest of reference.].
	However, Liu and Okawa are silent in teaching a current density in at least one of said first primary coil winding and second primary coil winding is at most 70% of a current density in said third primary coil winding when said second current is induced in said third primary coil winding.
	Goldie, which also teaches gradient coils for MRI, teaches when said first primary coil winding and second primary coil winding have said first current induced therein, [See Fig. 2, wherein there are a first and second primary coil winding that have a current induced.] a current density in at least one of said first primary coil winding and second primary coil winding is at most 70% of a current density in said third primary coil winding when said second current is induced in said third primary coil winding [Fig. 2A, wherein the current density of the Z gradient coil would be twice the current density of the X/Y gradient coils because one respective Z drive coil would be substituted for each pair of the juxtaposed X/Y drive coils, according to ¶0036. Therefore, since the current density is double the X/Y gradient coils, the current density of the X/Y gradient coils is less than 70% of the Z gradient coil. This also substantially corresponds the applicant’s figure 4. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa with the teachings of Goldie because Goldie, similar to the other prior art, teaches a gradient coil assembly for MRI and Goldie teaches that it is known that Z-gradient coils only require one primary coil winding [Goldie - ¶0036. See also rest of reference.]. 

Regarding claim 6, Liu and Okawa teach the limitations of claim 1, which this claim depends from.
	Liu further teaches wherein said secondary coil comprises a secondary coil winding [Fig. 2 and 4, shield coils 106 and 108. See also rest of reference.], said secondary coil winding having a connector configured to electrically connect said secondary coil winding in series so as to screen said magnetic field gradient in said first direction when said voltage source induces said current in said first primary coil winding and said second primary coil winding of said primary coil [¶0025, wherein shield coils 106 and 108 screen the gradient coil. See also rest of reference.].
	However, Liu and Okawa are silent in teaching connect said secondary coil winding to said voltage source.
	Okawa further teaches comprises a secondary coil winding, said secondary coil winding having a connector configured to electrically connect said secondary coil winding in series to [Fig. 2, see shield coils 30 and are connected in series to power supply. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa with the teachings of Goldie because Goldie, similar to the other prior art, teaches a gradient coil assembly for MRI and Goldie teaches that by providing the shield coils in series, the potential difference across the shield coils is minimized [Goldie - ¶0033. See also rest of reference.].

Claims 7 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu, in view of previously cited Okawa, in further view of Peck (US 5,334,937).

Regarding claim 7, Liu and Okawa teach the limitations of claim 1, which this claim depends from.
	Liu further teaches wherein said first primary coil winding and said second primary coil winding are connected in parallel [¶0028].
	Liu and Okawa are silent in teaching connected in parallel to said voltage source.
	Peck, which is also in the field of MRI and gradient coils, teaches wherein said first primary coil winding and said second primary coil winding are connected in parallel to said voltage source [Fig. 1, gradient coils are operated as parallel conductors connected to a power supply 16. See also Abstract and rest of reference.].
[Peck – Abstract; See also Summary of Invention section and rest of reference.].

Regarding claim 14, Liu and Okawa teach the limitations of claim 13, which this claim depends from.
	Liu further teaches wherein said first primary coil winding and said second primary coil winding are connected in parallel [¶0028].
	However, Liu and Okawa are silent in teaching wherein the current induced in the first primary coil winding and second primary coil winding by the voltage source is divided between the first primary coil winding and the second primary coil winding.
	Peck, which is also in the field of MRI and gradient coils, teaches wherein the current induced in the first primary coil winding and second primary coil winding by the voltage source is divided between the first primary coil winding and the second primary coil winding [Fig. 1, gradient coils are operated as parallel conductors connected to a power supply 16 and therefore, the current is divided from the power source. See also Abstract and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Liu and Okawa with the teachings of [Peck – Abstract; See also Summary of Invention section and rest of reference.].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896